DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The present application claims benefits from provisional applications 62/788536 filed 01/04/2019 and 62/853032 filed 05/26/2019. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2021 has been entered. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 07/07/2021 has been considered and attached. 
Claim Interpretation
5.	The claims are given broadest reasonable interpretations, MPEP 2111. Further, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus DDR Holdings, LLC v. Hotels.com, LP, 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014). Accordingly, the computer implemented method claims are construed as having more than generic purpose graphical processor unit for performing the claimed special functions and do not qualify to be treated as an abstract idea, under prong two of the guidance issued.

Allowable Subject Matter
6.	Claims 1, 9 and 11 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 

Lu et al., (US2019/0318677A1, hereinafter as, Lu). 
In regards to claims 1, 11, Lu A display system (fig. 11 or fig. 6), a computer-implemented method (fig. 9, para 0076, a method 190) comprising: displaying a first frame at a display device during a frame period (figs. 9-10, 191 input frame displayed by an electronic device 110, fig.6), the display device having a plurality of individually-controllable illumination regions (para 0070, SRED 210 may be a sectionalized or segmented device comprised of an array of device segments 208, which may also be referred as zones. The device segments or zones 208 are independently addressable by controller 232); determining a gaze position of a user relative to the display device for the frame period (fig. 9, 192, determine gaze direction of the viewer with respect to the display device 110, fig.6); and setting, for each illumination region, an illumination configuration to be applied by the display device for the illumination region during at least one of the frame period or a subsequent frame period based on a classification of the illumination region (fig. 9, steps 193-195, a step or process 193 to activate a SRED segment or zone that is currently in the gaze direction, a step of process 194 to selectively display pixels that are optically coupled to the activated SRED segment or zone with new pixel data at least once while displaying the frame, and a step or process 195 to steer pixel light incident upon the selected SRED zone to form a locally offset image. The locally offset image is understood as resolution enhancement, para 0061, 0081, and fig. 11).
Lu does not disclose “the illumination configuration specifying one or more of an illumination level for the illumination region and a time position of an illumination strobe within a frame period for the illumination region.” 
Similarly, in regards to claim 9, Lu does not disclose as a whole “wherein generating the illumination configuration specific to the illumination region comprises: responsive to the illumination region being classified as a foveal region, generating the illumination configuration to have an illumination strobe with a first illumination level and a first duration and an illumination fill with a second illumination level; and responsive to the illumination region being classified as a peripheral region, generating the illumination configuration to have an illumination strobe with at least one of a third illumination level and a second duration and an illumination fill with a fourth illumination level, wherein at least one of: the first illumination level is greater than the third illumination level, the fourth illumination level is greater than the second illumination level, or the second duration is less than the first duration.” 
Accordingly, the independent claims 1, 9 and 11 are allowed. The dependent claims 2-8, 10 are also allowed based on their respective dependencies from the independent claim 1. The dependent claim 12-21 are also allowed based on their respective dependencies from the independent claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627